         Case 3:20-cv-00026-GMN-WGC Document 14
                                             13 Filed 08/27/20 Page 1 of 3



 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada Bar No. 11479
     HEATHER FRALEY
 3   Assistant Federal Public Defender
     Texas Bar No. 24050621
 4   Heather_fraley@fd.org
     411 E. Bonneville, Ste. 250
 5   Las Vegas, Nevada 89101
     (702) 388-6577
 6   (702) 388-5819 (fax)

 7   Attorneys for Petitioner James Biela

 8
                           UNITED STATES DISTRICT COURT
 9
                                  DISTRICT OF NEVADA
10

11   JAMES BIELA,
                                            Case No. 3:20-cv-00026-GMN-WGC
12               Petitioner,

13         v.                                 STIPULATION AND ORDER FOR
                                                   RELEASE OF JURY
14   WILLIAM GITTERE, et al.,                      QUESTIONNAIRES

15               Respondents.                    (DEATH PENALTY CASE)

16

17

18

19

20

21

22

23
          Case 3:20-cv-00026-GMN-WGC Document 14
                                              13 Filed 08/27/20 Page 2 of 3



 1                                         STIPULATION

 2             Petitioner James Biela, through his counsel Heather Fraley, Assistant

 3   Federal Public Defender, and Respondent William Gittere, though his counsel

 4   Heather Procter, Chief Deputy Attorney General, hereby stipulate as follows:

 5             The Clerk of the Second Judicial District Court shall be ordered to provide

 6   copies of all available jury questionnaires in State v. James Biela, Case No. CR08-

 7   2605, to counsel for both parties in this case within 30 days from the date of the

 8   order approving this stipulation. If the questionnaires have been destroyed, the

 9   Clerk shall provide counsel for both parties with a written certification to that

10   effect.

11             The parties agree not to publicly disclose the jurors’ addresses, telephone

12   numbers, or personal information such as dates of birth. The State will not include

13   the questionnaires in its disclosure of the state court record under Rule 5 of the

14   Rules Governing Section 2254 Proceedings. Counsel for Mr. Biela agree that if they

15   choose to attach any of the questionnaires as exhibits to any pleadings in state or

16   federal court, the above information will be redacted.

17   DATED this 26th day of August, 2020                 DATED this 26th day of August, 2020

18
     RENE L. VALLADARES                                   AARON FORD
19   Federal Public Defender                              Nevada Attorney General

20   /s/ Heather Fraley                                   /s/ Heather Procter
     HEATHER FRALEY                                       HEATHER PROCTER
21   Assistant Federal Public Defender                    Chief Deputy Attorney General
                                              IT IS SO ORDERED
22
        DATED August 27, 2020
23                                            U.S. District Judge Gloria Navarro

                                                    2
     Case 3:20-cv-00026-GMN-WGC Document 14
                                         13 Filed 08/27/20 Page 3 of 3



 1                             IT IS SO ORDERED

 2
                               U.S. District Judge Gloria Navarro
 3
                               DATED ______________, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

                                      3
